Citation Nr: 0831731	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to January 
1952 and from August 1952 to March 1955, with subsequent 
Reserve service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which held that the veteran had 
not submitted new and material evidence to reopen a claim for 
service connection for bilateral hearing loss.  It is also on 
appeal from a September 2004 rating decision of the RO that 
denied service connection for tinnitus.  


FINDINGS OF FACT

1.  An April 1996 rating decision denied service connection 
for bilateral hearing loss; the veteran did not submit a 
substantive appeal and thus the decision is final.  

2.  Evidence added to the record since the April 1996 rating 
decision includes official service department records that 
existed and had not been associated with the claims file when 
VA first denied the claim.  

3.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated hearing loss during 
active duty, nor may it be so presumed.  

4.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated tinnitus during 
active duty or as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the April 1996 rating decision is 
new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

4.  Service connection for tinnitus, to include as secondary 
to bilateral hearing loss, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
contentions set forth by the veteran in his May 2004 notice 
of disagreement (NOD), a June 2004 letter, and a May 2005 VA 
Form 9 make it clear that he had actual knowledge that 
service connection for bilateral hearing loss had been denied 
because service medical records were negative and there was 
no evidence linking current hearing loss to service.  The 
veteran indicated on a June 2005 VA Form 646 that he desired 
appellate review based on the evidence then of record, 
indicating that he had no additional information or evidence 
to submit to substantiate his claim.  He has been represented 
by a service organization during the appeal.  These factors 
demonstrate that the veteran has submitted all evidence 
and/or information in his possession and thus the purpose of 
the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA medical records.  The appellant was not 
afforded a VA medical examination for either of his claims.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of tinnitus or hearing 
loss during the veteran's initial periods of active duty, no 
competent medical evidence of either condition until many 
years after separation, and no competent medical evidence, 
based on a review of service medical records, linking either 
condition to his service.  Thus, the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claims.  38 C.F.R. § 3.159(c)(4); 
McLendon, supra; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
veteran's June 2005 VA Form 646 provides that he desired 
appellate review based on the evidence then of record.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An April 1996 rating decision denied service connection for 
bilateral hearing loss because it was not shown during 
service and there was no evidence linking the hearing loss to 
service.  The decision is final.  38 U.S.C.A. § 7105 (West 
2002).  

Evidence of record at that time included the veteran's active 
duty service medical records, which showed normal hearing, 
and Reserve medical examination reports showing normal 
hearing until 1980, when defective hearing was diagnosed.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Notwithstanding any other section in this part, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).

In connection with his current application to reopen his 
claim, in June 2004 the veteran presented a previously 
unsubmitted September 1976 Army Reserve Report of Medical 
Examination providing a diagnosis of defective hearing, along 
with a duplicate 1984 Reserve Report of Medical Examination.  
The veteran wrote that an unspecified doctor told him his 
high frequency hearing loss was due to being on the rifle and 
pistol range, etc.  The veteran stated that he had hearing 
loss while on active duty but never went to sick bay.

In light of the receipt of the relevant September 1976 
service department record that existed, but was not of 
record, at the time of the April 1996 initial adjudication, 
application of 38 C.F.R. 3.156(c) requires that the veteran's 
claim for service connection for bilateral hearing loss be 
reopened and reconsidered.

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issues.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:


Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  As noted above with the 
discussion of Kent notice, the veteran has been shown to have 
actual knowledge of why his claim was denied in 1996, and 
therefore he has knowledge of what evidence is required to 
substantiate the claim now.  Indeed, his arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this case and the Board will proceed with the adjudication 
of the claim of entitlement to service connection for 
bilateral hearing loss on a de novo basis.

Service Connection

The veteran stated that his bilateral hearing loss and 
tinnitus began during his periods of active duty.  In June 
2004 correspondence, the veteran wrote that an unspecified 
doctor told him his high frequency hearing loss was due to 
being on the rifle and pistol range, etc.  The veteran stated 
that he had hearing loss while on active duty but never went 
to sick bay.  In September 2004 correspondence, the veteran 
said that his tinnitus was related to his hearing loss.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).


Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

The veteran's DD 214s for his periods of active duty show 
that his military occupational specialty was clerk typist.  

The veteran's service medical records are negative for 
hearing loss or tinnitus during either period of his active 
duty.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because the claimed 
conditions were not seen during active duty service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because the hearing loss was not seen within one 
year of the veteran's separation from active duty service, 
presumptive service connection is not warranted.

The veteran's Reserve physical examinations, dated through 
1984, are negative for complaints, symptoms, findings or 
diagnoses of tinnitus.  They also show that the veteran had 
normal hearing through 1967, and normal hearing for VA 
purposes in 1968.  38 C.F.R. § 3.385 (2007).  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran's Reserve physical examinations show that he was 
diagnosed with defective hearing in 1976, 1980, and 1984.  
While these records include audiometry readings which 
indicate the veteran has suffered from hearing loss within 
the meaning of VA regulations since 1976, they do not link 
the hearing loss to the veteran's periods of active duty and 
thus do not support his claim.  The Board notes that the 
veteran does not assert that his hearing loss was incurred or 
aggravated by active duty for training or inactive duty for 
training in conjunction with his reserve duty.  Rather, the 
veteran has presented this evidence to show that his hearing 
loss and tinnitus was demonstrated earlier than had 
previously been of record, and to thereby link such claimed 
audiological disabilities to active duty service.  

VA medical records, including a December 1995 VA audiology 
examination report and 2004 and 2005 outpatient treatment 
reports, reflect bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2007).  However, these records fail to 
link the hearing loss to the veteran's active duty and thus 
do not support his claim.  Moreover, the December 1995 VA 
examination report reflects that the veteran reported the 
onset of his tinnitus as occurring within the prior 4-6 
years.  The Board also finds it significant that the 1976 
reserve examination report, which is the first documentary 
evidence of hearing impairment for VA purposes, occurs more 
than 20 years after the veteran's separation from active duty 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In this case, the veteran's opinions are outweighed by the 
Reserve duty medical records and post-service medical 
records, which include no medical evidence of bilateral 
hearing loss or tinnitus for many years after his periods of 
active duty, and contain no medical evidence linking 
bilateral hearing loss or tinnitus to his periods of active 
duty.  

In sum, the competent medical evidence fails to link the 
veteran's post-active duty service bilateral hearing loss or 
tinnitus to the veteran's active duty service.  Accordingly, 
service connection for each condition must be denied.  As 
service connection for bilateral hearing loss is not 
warranted, service connection for tinnitus secondary to 
bilateral hearing loss is not warranted.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





								[Continued on next 
page]

ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
bilateral hearing loss is granted; to this extent only, the 
appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus, to include as secondary to 
bilateral hearing loss, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


